Citation Nr: 0415794	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-06 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  The propriety of the initial evaluation of an incisional 
scar of the left lateral thigh, evaluated as noncompensable 
from February 27, 1970.

2.  The propriety of the initial evaluation of a scar of the 
medial aspect of the left thigh, evaluated as noncompensable 
from February 27, 1970.

3.  Entitlement to an effective date earlier than September 
2, 1997 for a rating of 20 percent for sciatic nerve damage, 
left leg.

4.  Whether a May 1970 rating decision granting service 
connection for a gunshot wound of the left thigh with a 
compound comminuted fracture of the femur with posterior 
displacement and limited motion and with damage to muscle 
groups XIII and XIV contained clear and unmistakable error 
(CUE) because it assigned a single evaluation of 40 percent 
for these residuals rather than granting a separate 
evaluation for damage to muscle group XIII, damage to muscle 
group XIV, fracture of the femur, functional loss, and 
cutaneous nerve damage.

5.  Whether a June 1973 rating decision expanding the 
service-connected disability characterized as gunshot wound 
of the left thigh with a compound comminuted fracture of the 
femur with posterior displacement and limited motion and with 
damage to muscle groups XIII and XIV by including 
periarthritic traumatic arthritis of the left knee in the 
description of the disability contained CUE because it 
continued the single evaluation of 40 percent rather than 
grant a separate, compensable evaluation for the left knee 
disability, damage to muscle group XIII, damage to muscle 
group XIV, fracture of the femur, functional loss, and 
cutaneous nerve damage.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Muskogee, Oklahoma.

A personal hearing was held before the undersigned Veterans 
Law Judge in September 2003 at the RO.  A transcript of the 
hearing is of record.

The Board has re-stated the claims alleging CUE in an attempt 
to reflect as accurately as possible the contentions and 
allegations put forth by the veteran and, particularly, his 
representative both in written statements and in statements 
made at the September 2003 personal hearing.

Statements made by the veteran's representative amount to a 
challenge on grounds of CUE of not only the initial 
evaluation of the gunshot wound of the left thigh established 
in the May 1970 rating decision but also the evaluation 
established in the June 1973 rating decision, in which left 
knee arthritis was added to the description of the disability 
resulting from the gunshot wound.  Thus, in the decision that 
follows, the Board reviews both rating decisions for CUE.  
However, statements made by the veteran's representative 
indicate that she may also wish to challenge on grounds of 
CUE later-issued rating decisions continuing the evaluation 
of the gunshot wound of the left thigh first established in 
the May 1970 rating decision and confirmed in the June 1973 
rating decision.  However, neither in her January 2002 
statement of claim nor in any other statement does the 
representative state which other rating decisions she wishes 
to challenge on grounds of CUE.  Nor has the veteran cited as 
clearly and unmistakably erroneous another rating decision 
dated after that of June 1973.  To ask VA to consider whether 
there was CUE in one or more such rating decisions, the 
veteran or his representative must submit a request that 
specifically identifies the other rating decision or 
decisions being challenged.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 275 (1994) (failure to specify the dates of the RO 
and BVA decisions being collaterally attacked, where multiple 
decisions have been rendered, renders the pleading of CUE 
insufficient).  

Following the decision herein, this appeal is REMANDED to the 
RO via the Appeals Management Center, in Washington, DC.  VA 
will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim of entitlement 
to an effective date earlier than September 2, 1997 for a 
rating of 20 percent for sciatic nerve damage, left leg, and 
all relevant evidence necessary for an equitable disposition 
of this claim has been obtained.  

2.  The veteran filed an informal claim of entitlement to an 
increased rating for sciatic nerve damage, left leg, on 
November 25, 1997.

3.  In an April 1999 rating decision, the RO increased the 
rating for sciatic nerve damage, left leg, from 10 to 20 
percent from an effective date of September 2, 1997.  

4.  There is no medical evidence dated from November 25, 1996 
to September 1, 1997 to support the proposition that the 
sciatic nerve disability of the left leg was more than mild. 

5.  In a May 1970 rating decision, the RO granted service 
connection for a gunshot wound of the left thigh with a 
compound comminuted fracture of the femur with posterior 
displacement and limited motion and with damage to muscle 
groups XIII and XIV and assigned a single evaluation of 40 
percent for these residuals, effective from February 27, 
1970; the veteran withdrew his notice of disagreement and did 
not thereafter initiate a timely appeal of this decision

6.  In an August 1970 rating decision, the RO granted a 
separate evaluation of 10 percent for sciatic nerve damage, 
left leg, effective from February 27, 1970.

7.  In a June 1973 rating decision, the RO expanded the 
service-connected disability characterized as gunshot wound 
of the left thigh with a compound comminuted fracture of the 
femur with posterior displacement and limited motion and with 
damage to muscle groups XIII and XIV to include periarthritic 
traumatic arthritis of the left knee and continued the single 
evaluation of 40 percent that it assigned in the May 1970 
rating decision.

8.  The correct facts and law, as they were known at the 
time, were before the RO when it rendered its rating 
decisions of May 1970 and June 1973.

9.  The May 1970 rating decision was not the result of an 
improper application of any statute or regulation extant at 
the time that the decision was rendered.  

10.  The June 1973 rating decision was not the result of an 
improper application of regulations extant at the time the 
decision was rendered.

11.  The May 1970 rating decision did not rest on an error 
that determined the outcome of the claim.

12.  The June 1973 rating decision did not rest on an error 
that determined the outcome of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 
2, 1997 for the assignment of a rating of 20 percent for 
sciatic nerve damage, left leg, have not been met.  38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5110, 5126 (West 
2002); 38 C.F.R. § 3.400 (2003).

2.  The Veterans Claims Assistance Act of 2000 (the VCAA) 
does not apply to the claims that the May 1970 and June 1973 
rating decisions were clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002); Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc).

3.  The May 1970 rating decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. §§ 3.105(a) (2003).

4.  The June 1973 rating decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§§ 3.105(a).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

i.  Preliminary Matter:  VCAA

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified, as amended, at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002)), 
enacted and effective November 9, 2000, contains extensive 
provisions potentially affecting the adjudication of claims 
pending before VA as of that date.  The VCAA heightened the 
duty that VA had under earlier law to provide notice and 
assistance with the development of evidence to claimants of 
VA benefits before adjudicating their claims.  The VCAA 
applies to all claims for VA benefits filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

Regulations implementing the VCAA have been promulgated and, 
except for certain provisions concerning the reopening of 
claims with new and material evidence, are effective from the 
date of enactment of the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  Without providing any rights over and above 
those established in the VCAA, the regulations define the 
duties that are enumerated in the statute with additional 
specificity.  See 66 Fed. Reg. 45,629.

a.  Claim of entitlement to an effective date earlier than 
September 2, 1997 for a rating of 20 percent for sciatic 
nerve damage, left leg,

The veteran submitted the claim of entitlement to an 
effective date earlier than September 2, 1997 for a rating of 
20 percent for sciatic nerve damage, left leg, through his 
representative in January 2002, after the effective date of 
the VCAA.  The VCAA is applicable to this claim.  Pelegrini 
v. Principi, 17 Vet. App. 412, 417-19 (2004).

When a claim that is subject to the VCAA comes before it on 
appeal, the Board must consider whether any action is 
required under the statute and may remand the claim for 
completion of such action.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

In the case of the claim of entitlement to an effective date 
earlier than September 2, 1997 for a rating of 20 percent for 
sciatic nerve damage, left leg, the question to be examined 
is whether the RO failed to take any action required by the 
VCAA that could have led to evidence substantiating that 
contention or supporting the assignment of an earlier 
effective date.  

1.  Duty to assist with the development of evidence

The VCAA requires VA to assist claimants with the development 
of evidence that VA has determined is necessary to 
substantiate the claim.  Under the VCAA, VA has a duty to 
assist a claimant with obtaining medical and other 
documentary evidence pertinent to a claim.  38 U.S.C.A. 
§ 5103(A)(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  VA is 
required to make reasonable efforts to obtain records 
pertinent to the claim and to notify the claimant if the 
records could not be secured.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3).  Under the VCAA, the duty to obtain 
documentary evidence applies when the claimant, after being 
requested to do so by VA, "adequately identifies [such 
records] to the Secretary and authorizes the Secretary to 
obtain" them.  38 U.S.C.A. § 5103A(b).  Under the VCAA, VA 
has a duty to secure a medical examination or opinion if such 
is necessary to decide a claim for benefits.  38 U.S.C.A. 
§ 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  

The RO obtained the veteran's service medical records and 
associated them with the claims file before adjudicating the 
claim.  The RO also obtained and associated with the claims 
file the reports of VA examinations performed in April 1970, 
May 1973, May 1996, and November 1996 before adjudicating the 
claim.  In addition, the veteran's representative tendered 
with the statement of claim submitted in January 2002 a 
written opinion by a private physician that is relevant to 
the claim.  All of this evidence is reviewed in the decision 
that follows.  The veteran and his representative have not 
disclosed in other statements, including statements made at 
the September 2003 personal hearing before the undersigned, 
that there are other medical records, VA or private, 
pertaining to the question whether an effective date earlier 
than November 1, 1996 is warranted.  Accordingly, the Board 
has concluded that VA has no remaining duty to assist the 
veteran with the development of evidence before deciding his 
claim of entitlement to an effective date earlier than 
September 2, 1997 for a rating of 20 percent for sciatic 
nerve damage, left leg.

2.  Duty to notify

The VCAA requires VA to provide claimants with certain notice 
concerning the evidence that is needed to substantiate their 
claims.  The notice furnished by VA must inform the claimant, 
and the claimant's representative, if any, of any information 
and of any medical and lay evidence that VA determines is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  The notice must explain which evidence 
the claimant is finally responsible for obtaining and which 
evidence VA will attempt to obtain on the claimant's behalf.  
Id.  The notice must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  The notice must be 
furnished upon receipt of a complete or substantially 
complete application.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The claimant has one year from the date the notice is sent in 
which to submit information or evidence that VA has 
identified.  38 U.S.C.A. § 5103(b).  The implementing 
regulation states that if a claimant has not responded to a 
notice requesting information or evidence within 30 days of 
the date of the notice, VA may decide the claim prior to the 
expiration of the one-year period on the basis of the 
evidence of record but must readjudicate the claim if the 
claimant later provides the information or evidence within 
the one-year period.  38 C.F.R. § 3.159(b)(1).  A recent 
amendment of section 5103 provides that VA may make a 
decision on the claim before the one-year period has expired 
without vitiating the notice.  38 U.S.C.A. § 5103(b), as 
amended by Veterans Benefits Act of 2003, P.L. 108-183, 
Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103).  This amendment is by its 
terms retroactive to the November 9, 2000 date of enactment 
of the VCAA.  38 U.S.C.A. § 5103(b), as amended by Veterans 
Benefits Act of 2003, P.L. 108-183, Section 701(c), 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ 5103).  

In July 2003, the RO sent the veteran a letter that was 
intended to serve as the notice required by the VCAA.  A copy 
of the letter was sent to the veteran's representative.  The 
letter asked the veteran to submit any private medical 
records in his possession that were relevant to the claim or 
to sign a release form that was enclosed with the letter, VA 
Form 21-4142, so that the RO could obtain the records for 
him.  The letter described the types of evidence needed to 
substantiate the claim of entitlement to an effective date 
earlier than September 2, 1997 for a rating of 20 percent for 
sciatic nerve damage, left leg.  The letter clearly 
delineated the respective responsibilities of VA and the 
veteran for obtaining this evidence, depending on whether it 
consisted of private medical records or records that were 
held by a federal custodian.  While indicating that he bore 
final responsibility for obtaining private medical records, 
the letter offered the veteran the assistance of VA in 
obtaining such records.  The letter also asked the veteran to 
identify any other evidence or information that he thought 
would support his claim.

Thus, the content of the July 2003 notice satisfied the 
requirements of section 5103 and its implementing regulation 
concerning what the notice to a claimant of VA benefits 
should say.  

The Board also has considered whether the timing of the July 
2003 notice satisfied applicable legal requirements.  The RO 
did not readjudicate the claim after issuing the notice.  
Rather, in October 2003, the claims file was transferred to 
the Board.  

It appears to the Board that the provisions reviewed above 
concerning the timing of the notice that must be provided to 
a claimant of VA benefits, when read together, seek to ensure 
that a claimant has an adequate opportunity to respond after 
being furnished with a notice that meets the requirements of 
section 5103 and that if a response is made, the claim is 
readjudicated after all other action made necessary by that 
response is taken.  In this case, neither the veteran nor his 
representative responded to the July 2003 letter before the 
claims file was transferred to the Board approximately 60 
days after the date of the notice.  Prior to the July 2003 
notice, ample development of the evidentiary record had been 
undertaken and accomplished.  Thus, it is appropriate to 
inquire whether the veteran has been prejudiced by the 
transfer of his claims file to the Board without 
readjudication of the claim.  

It appears to the Board that the veteran has not suffered any 
prejudice to his ability to prosecute the claim.  The RO had 
no reason to readjudicate the claim before transferring the 
claims file to the Board, and its doing so would have 
provided the veteran with no legal benefit, when no 
additional evidence pertinent to the claim had been 
identified at that point.  Since the claims file was 
transferred to the Board, neither the veteran nor his 
representative has called attention to any particular 
evidence not now of record that they maintain would 
substantiate the claim.  Therefore, the Board cannot conclude 
that the veteran has been prejudiced, or his due process 
rights curtailed, by the procedures followed by the RO after 
issuing notice to him under section 5103 of the VCAA in July 
2003.  

Accordingly, the Board finds that VA has fulfilled its duty 
under the VCAA and its implementing regulation to notify the 
veteran about evidence and other information that could 
substantiate the claim.  

Therefore, because no other action remains to be taken under 
the VCAA in connection with the claim of entitlement to an 
effective date earlier than September 2, 1997 for a rating of 
20 percent for sciatic nerve damage, left leg, it is 
appropriate to decide this claim on the basis of the record 
now standing on appeal, and the Board has done so.

b.	Claims alleging CUE in rating decisions
of May 1970 and June 1973, respectively

The veteran submitted the current request for revision of the 
May 1970 and the June 1973 rating decisions through his 
representative in January 2002, after the effective date of 
the VCAA.  However, these are not claims to which the VCAA 
applies.

By its terms, the VCAA applies only to a claim or application 
submitted by a "claimant."  38 U.S.C.A. § 5100.  The VCAA 
defines "claimant" as "any individual applying for, or 
submitting a claim for, any benefit under the laws 
administered by the Secretary."  Id.  In Livesay v. 
Principi, 15 Vet. App. 165 (2001), the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA did 
not apply to motions to revise Board decisions on grounds of 
CUE because such motions did not constitute claims or 
applications for benefits under the laws administered by VA 
but rather, collateral attacks on a prior decision concerning 
entitlement to those benefits, and individuals presenting 
such motions were not "claimant[s]" under the VCAA.  
Livesay, 15 Vet. App. at 179.

The same reasoning applies when the question is whether there 
is CUE in a rating decision of the agency of original 
jurisdiction.  Accordingly, the Board will decide the 
veteran's contentions that there was CUE in prior rating 
decisions evaluating the residuals of a gunshot wound of the 
left leg, muscle groups XIII and XIV, without considering the 
VCAA.

ii.	Factual background of claims

At the time that the May 1970 rating decision was reached, 
the RO had before it the veteran's service medical records 
and the report of a VA examination performed in April 1970.

The service medical records, which the RO received in April 
1970, extensively documented the nature of the injury that 
the veteran had sustained from a gunshot wound of his left 
thigh.

The service medical records showed that the veteran sustained 
the gunshot wound of his left upper thigh in August 1969 when 
he was shot with an M-16-caliber rifle; that he sustained an 
open compound comminuted fracture of the left femur and 
injury of the sciatic nerve of the left lower extremity when 
he was shot; that it was determined that the gunshot wound 
did not involve any damage to an artery; that debridement and 
fasciotomy were performed on the left thigh the day after he 
was 


shot and wounded; that he underwent a delayed primary closure 
procedure approximately one week later, at which time he was 
placed in a spica cast; that an x-ray of the left femur taken 
in August 1969 disclosed multiple metallic fragments and a 
comminuted fracture of the upper femur extending from the 
upper shaft of the neck and involving both a varus deformity 
and moderate anterior displacement; that an x-ray of the left 
femur taken in September 1969 disclosed that the comminuted 
fracture was of the proximal femur involving the 
subtrochanteric area with splintering of the lesser 
trochanter amounting to a fracture of the greater trochanter 
and a fracture through the neck of the femur and that 
multiple metallic fragments were present in the medial aspect 
of the thigh in the region of the fracture; that an x-ray of 
the left femur taken in November 1969 disclosed a comminuted 
fracture of the proximal left femur, Y-shaped and involving 
the intertrochanteric ridge and shaft, with impaction of the 
shaft and avulsion of the lesser trochanter, with callus 
formation, with multiple metallic fragments, and raising a 
question whether there was an avulsion fracture as well; that 
an x-ray of the left femur taken in December 1969 disclosed 
that there had been minimal further progressive bony healing 
over the previous month without change in position of 
alignment of the bones; that the veteran underwent physical 
therapy to increase range of motion in his left hip and left 
knee; that the latest-dated  record of his range of motion in 
those joints, one dated in December 1969, indicated that he 
achieved 80 degrees of flexion, normal extension, 25 degrees 
of internal rotation, and 30 degrees of external rotation 
with his left hip and 80 degrees of flexion and 5 degrees of 
extension with his left knee; that in January 1970, after 
several months of physical therapy, he was found able to bear 
his full weight; that in January 1970, the sciatic nerve 
lesion appeared to have resolved; that he was discharged to 
duty in February 1970 after it was determined that the 
fracture of his left femur also was healed.  These service 
medical records show that the veteran first was treated in a 
field hospital, then transferred to a military hospital in 
San Francisco, then transferred to the military hospital at 
Fort Sill, Oklahoma for extended treatment.

The report of the April 1970 VA examination showed that the 
veteran complained during the examination of pain in the left 
thigh and knee, numbness in the left leg, and occasional 
swelling of the left leg.  The examination report indicated 
that 


physical examination disclosed that he had two incisional 
scars on the left leg, one on the inner thigh in the region 
of the femoral canal extending down medially inside the thigh 
for 10 inches and the other in the region of the left 
anterior superior iliac spine extending outward and down the 
lateral side of the thigh to within two inches of the knee; 
that physical examination revealed that "[f]lexion of the 
thigh was positive at 80 degrees" and "[p]osterior 
extension [of the thigh] [was] normal," that the left knee 
exhibited "positive flexion at 90 degrees" and "normal" 
extension; that swelling, crepitation, and subluxation were 
absent; that there was some paresthesia of the entire left 
leg, including one-half as much pinprick sensation as in the 
right; that deep tendon reflexes in the left leg were 
"diminished"; that there was "normal flexion and extension 
of both ankles"; that he could stand on his toes and heels; 
and that his back was "completely normal."  

Accompanying the April 1970 VA examination report were 
reports concerning x-rays taken as part of the examination.  
The report concerning an x-ray of the proximal femur stated:  

There is a large bony defect in the 
inferior intertrochanteric region of the 
left femur with old posterior displaced 
fracture, considerable exuberant callous 
formation and numerous metal fragments 
surrounding the site from the projectile.  
There is essentially complete posterior 
displacement.  The alignment is near 
anatomical.

The report concerning an x-ray of the left knee stated:  
"There is minimal generalized osteoporosis, but no localized 
bony defects are noted."  

At the time that the June 1973 rating decision was reached, 
the RO had before it, in addition to the veteran's service 
medical records and the report of a VA 
examination performed in April 1970, the report of a VA 
examination that was performed in May 1973.  

The report of the May 1973 VA examination showed that the 
veteran complained during the examination that his left leg 
and knee hurt in the winter and when he would be on his feet 
for long periods of time.  The examination report indicated 
that physical examination disclosed the two healed scars on 
the medial and lateral aspects of the thigh, respectively; 
that the left hip exhibited "full range of flexion and 
extension" but "sharply restricted" rotation, especially 
external rotation, when the hip was flexed; that flexion of 
the left knee was limited to about 105 degrees; that 
limitation of the motion of the knee was "the restricting 
factor in his rather awkward method of undressing[,] 
especially getting his boot off and his trousers; that there 
was "a measured one-half inch shortening of the left leg"; 
that there was "abnormal sensation with hypesthesia and some 
paresthesia" of the lateral aspect of the thigh; that there 
was an area in the lateral scar on the thigh that with 
percussion produced Tinel's sign in the distribution of the 
lateral cutaneous nerve; that there was no evidence of 
neuroma formation in connection with the sciatic nerve; that 
light brushing of the skin of the lateral aspect of the calf 
produced "paresthesia referred to the sole of the foot"; 
that there was "essentially normal strength of flexion [and] 
extension of the [left] hip and knee"; that there was 
"marked weakness of both dorsiflexion and plantar flexion of 
the foot; that there appeared to be a "balanced loss in both 
motions which prevented the development of frank foot drop"; 
that the [left] ankle had lost about 25 percent of normal 
strength; that the veteran displayed "marked difficulty in 
coming up on the ball of the left foot alone"; and that it 
was "difficult to make comparisons" with the right leg 
because of polio residuals there.

The May 1973 examination report stated the following 
diagnoses:

1.	Gunshot wound, left thigh[,] with 
fracture of femur, with one-half inch 
shortening, with moderate involvement 
of muscle groups 13 and 14, with 
moderate limitation of range of 
rotation of hip joint.
2.	Periarthritis, traumatic, left knee, 
with limitation of flexion.
3.	Damaged sciatic nerve, left[,] with 
weakness of dorsi and plantar flexors 
of the foot and mild paresthesia.
4.	Laceration, partial, lateral cutaneous 
nerve of left thigh with mild 
paresthesia.

In the May 1970 rating decision, the RO granted service 
connection for residuals of the gunshot wound of the left 
leg.  The disability was characterized there as a gunshot 
wound of the left leg with compound comminuted fracture of 
the femur, posterior displacement, and limited motion, damage 
to the sciatic nerve, and damage to muscle groups XIII and 
XIV.  A rating of 40 percent, effective from February 27, 
1970, was assigned under Diagnostic Code 5313.  This was the 
maximum rating authorized by Diagnostic Code 5313, which 
concerns injuries involving muscle group XIII, or by 
Diagnostic Code 5314, which concerns injuries involving 
muscle group XIV.  

In an August 1970 rating decision, the RO found that the May 
1970 rating decision contained CUE in failing to establish a 
separate evaluation for sciatic nerve damage, left leg, as 
part of the grant of service connection for the residuals of 
a left leg gunshot wound and therefore granted a separate 
rating of 10 percent for the sciatic nerve damage, effective 
from February 27, 1970.

In the June 1973 rating decision, the RO expanded the 
service-connected disability to include periarthritic 
traumatic arthritis of the left knee and continued the rating 
of 40 percent assigned in the May 1970 rating decision.

In an April 1999 rating decision, the RO increased the rating 
of the damaged sciatic nerve of the left leg to the 20 
percent that is currently in place.  The increased rating was 
established from an effective date (now challenged by the 
veteran) of September 2, 1997.

In a February 2003 rating decision, the RO granted separate, 
noncompensable ratings (now challenged by the veteran) for 
the two incisional scars of the left leg from an effective 
date of February 27, 1970.  



iii.	Earlier effective date:  rating for sciatic nerve 
damage, left leg

a.  Legal standard

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

Except as provided, the effective date of an evaluation and 
award of compensation based upon an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  However, the effective date for 
an increase in disability compensation shall be the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within one year from such date otherwise, date of 
receipt of claim."  38 C.F.R. § 3.400(o)(2); see also 38 
U.S.C.A. § 5110(b)(2).

A "claim" is "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p) (2003).  

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.1(p), 
3.400(o)(2), 3.155(a) (2003); see Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).  An informal claim consists of 
any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of 
the claimant who is not sui juris.  38 C.F.R. § 3.155(a) 
(2003).  Such informal claim must identify the benefit 
sought.  VA is required to accept an informal request for an 
increased rating as a claim, without requiring the veteran 
"to take any additional action in order to perfect that 
'claim.'"  Norris v. West, 12 Vet. App. 413, 421 (1999).  

Certain medical reports concerning examination, treatment, or 
hospital admission or certain lay evidence may represent an 
informal claim for increased benefits, when the reports 
relate to examination or treatment of a disability for which 
service connection has been previously established.  
38 C.F.R. § 3.157(b) (2003); Quarles v. Derwinski, 3 Vet. 
App. 129, 135 (1992).  The date of an outpatient or hospital 
examination at, or admission to, a VA hospital will be 
accepted as the date of receipt of the informal claim.  
38 C.F.R. § 3.157(b)(1).  

The date of receipt by VA of evidence from a private 
physician or layman will be accepted as the date of the 
informal claim if that evidence is within the competence of 
the physician or layman, as the case may be, and shows that 
it is reasonably probable that the claimant is entitled to 
benefits.  38 C.F.R. § 3.157(b)(2).

VA must take action on a claim for an increased rating that 
is represented by a medical record if the record indicates 
that the disability in concern has increased in severity.  
Norris, 12 Vet. App. at 421.  

VA must review all the evidence of record (not just evidence 
not previously considered) to determine the proper effective 
date of an award of benefits.  See Hazan v. Gober, 10 Vet. 
App. 511, 518 (1997).  However, the Court and VA's General 
Counsel have interpreted the provisions of 38 U.S.C.A. § 5110 
and 38 C.F.R. § 3.400 to mean that if an increase in 
disability occurred within one year prior to the claim, an 
increased rating that is granted is effective as of the date 
the increase was "factually ascertainable."  If the 
increase in disability occurred more than one year prior to 
the claim, the increase is effective as of the date of claim.  
If the increase occurred after the date of claim, the 
effective date of the increased rating is the date of 
increase in disability.  38 U.S.C.A. 5110(b)(2); Harper v. 
Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998).

b.  Analysis

On November 25, 1997, the veteran submitted to the RO a VA 
Form 21-4138, Statement in Support of Claim, in which he 
requested "S.C. [service connection] for [his] [left] foot 
condition."  The Board finds that this statement represented 
an informal claim for a rating exceeding 10 percent for 
sciatic nerve damage, left leg.

The RO assigned an effective date of September 2, 1997 for 
the rating of 20 percent that was granted in the April 1999 
rating decision on the basis of the date of a VA medical 
record showing that the disability had increased in severity.  
Because the VA medical record was dated within one year 
before the date of the informal claim requesting an increase 
in the disability, it served to establish an earlier date of 
receipt of the informal claim.  38 C.F.R. § 3.400(o)(2); see 
also 38 U.S.C.A. § 5110(b)(2).  The September 2, 1997 VA 
medical record showed that the veteran's sciatic nerve 
disability of the left leg, then rated at 10 percent as mild 
incomplete paralysis of the sciatic nerve under Diagnostic 
Code 8520, warranted assignment of a rating of 20 percent for 
moderate incomplete paralysis.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2003).

There is no medical evidence dated from November 25, 1996 to 
September 1, 1997 to support the proposition that the sciatic 
nerve disability of the left leg was more than mild during 
that period.  Indeed, the report of a VA examination of the 
joints that was performed in November 1996, somewhat more 
than one year before the informal claim of  November 25, 
1997, characterizes the disability in terms that the RO found 
indicative of no more than a mild sciatic nerve disability in 
a November 1996 rating decision adjudicating an earlier claim 
for an increased rating.  The Board notes that the veteran 
has not submitted any claim alleging that the November 1996 
rating decision was clearly and unmistakably erroneous.  

The veteran caused to be submitted in January 2002 a 
statement by a private physician commenting on the nature and 
extent of the disability resulting from the gunshot wound of 
the left thigh, including sciatic nerve damage.  In the 
statement, which did not bear a date, the physician suggested 
that he had reviewed the veteran's medical records that were 
dated from the time of the original injury through the 
present.  Although the physician appeared to contend in the 
statement that VA had failed to appreciate the severity of 
other disabilities resulting from the gunshot wound, he did 
not contend that VA had failed to appreciate the severity of 
the sciatic nerve damage.  Indeed, he noted that the sciatic 
nerve disability "was well documented and addressed over 
time."

Accordingly, the Board has concluded that the RO's assignment 
of an effective date of September 2, 1997 for the increased 
rating of 20 percent granted for sciatic nerve damage, left 
leg was proper because entitlement to that rating arose on 
the basis of evidence dated within one year before the 
submission of a document constituting an informal claim.  38 
C.F.R. § 3.400(o)(2); see also 38 U.S.C.A. § 5110(b)(2).  
There is no basis for the grant of an effective date earlier 
than September 2, 1997.  Reasonable doubt about the merits of 
a claim arising on the evidence must be resolved in favor of 
a claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2003).  
Here, as the evidence in favor and against the claim is not 
in relative equipoise, there is no doubt to resolve in the 
veteran's favor.  Rather, the preponderance of the evidence 
is against the claim.  

Accordingly, the claim of entitlement to an effective date 
earlier than September 2, 1997 for a rating of 20 percent for 
sciatic nerve damage, left leg, must be denied.

iv.  CUE:  ratings of residuals of gunshot wound of left leg,
 muscle groups XIII and XIV

a.  Finality

A decision by the Secretary is subject to revision on grounds 
of CUE.  If the evidence establishes that a decision of the 
agency of original jurisdiction contained CUE, the decision 
shall be reversed or revised.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).  To be challenged on grounds of CUE, the rating 
decision must be final.  Id.

The May 1970 rating decision is final because the veteran 
failed to file a notice of disagreement within one year after 
the date of the notice of that rating decision after 
signifying that the notice of disagreement that he filed in 
August 1970 was withdrawn.  See 38 U.S.C. § 4005(a),(b)(1), 
(c) (West 1970); 38 C.F.R. § 19.118(a) (1971).  

The June 1973 rating decision is final because the veteran 
failed to file a notice of disagreement within one year after 
the date of the notice of that rating decision.  See 
38 U.S.C. § 4005(a),(b)(1), (c) (West 1970); 38 C.F.R. 
§ 19.118(a) (1974).  

b.  Legal standard

A determination that CUE exists in a prior decision means 
that (1) "[e]ither the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," and (2) the error is 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  See Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc); see also Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994).

Disagreement about the interpretation of the facts in the 
prior rating decision or other difference of opinion does not 
form the basis of an allegation that the prior decision 
contained CUE.  Russell, 3 Vet. App. at 313; Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  CUE, however, may 
consist of "failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

Errors that would not have changed the outcome of the case, 
that is, harmless errors, do not rise to the level of CUE.  
Russell, 3 Vet. App. at 313.

A determination that a prior decision contains CUE "must be 
based on the record and the law that existed at the time of 
the prior [agency of original jurisdiction] or [Board] 
decision."  Russell, 3 Vet. App. at 314 (emphasis added).  

The Court has held that to raise the issue of CUE, a claimant 
must present "some degree of specificity as to what the 
alleged error is and, unless it is the kind of error...that, if 
true, would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  ).  Thus, CUE 
means "that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313-14.

c.  Analysis 

The veteran's representative suggested in one or more of her 
statements that the May 1970 rating decision granting service 
connection for residuals of a gunshot wound of the left thigh 
remained open.  Were that the case, of course, the decision 
would remain appealable and therefore would not be subject to 
challenge on grounds of CUE.  See 38 C.F.R. § 3.105(a) 
(2003).  However, the Board has concluded that the May 1970 
rating decision became final when the veteran signified that 
his notice of disagreement was withdrawn after the RO revised 
its decision in August 1970 and failed to file another notice 
of disagreement within the time prescribed by law.  See 
38 C.F.R. §§ 19.118(a) (1970), 19.118(a) (1971).  The record 
reflects that the veteran was given notice of the May 1970 
rating decision.  Finality ensued under the law when the 
veteran failed to file a notice of disagreement within one 
year after the date of the notice of the May 1970 rating 
decision after signifying that the notice of disagreement 
that he filed in August 1970 was withdrawn.  See id.

The veteran and his representative contend that the May 1970 
rating decision was clearly and unmistakably erroneous 
because it failed to assign separate evaluations for damage 
to muscle group XIII and damage to muscle group VIV and for 
residuals of a fracture of the left femur, functional loss 
with limitation of motion, and cutaneous nerve damage.

The veteran and his representative contend that the June 1973 
rating decision was clearly and unmistakably erroneous for 
the same reasons and also because it failed to assign a 
separate evaluation for periarthritic traumatic arthritis of 
the left knee.  

These contentions must be evaluated in accordance with the 
law that was extant when the respective rating decisions were 
reached.  There were no Court opinions extant at that time, 
and later opinions concerning the propriety of separate 
evaluations may not be applied in this case.  See Berger v. 
Brown, 10 Vet. App. 166, 170 (1997) (holding that "opinions 
from this Court that formulate new interpretations of the law 
subsequent to an RO decision cannot be the basis of a valid 
CUE claim" under 38 C.F.R. § 3.105(a)).  

As an overarching principle of disability ratings, applicable 
regulations provided then, as now, that separate evaluations 
could not be assigned under different diagnostic codes for 
what were the same manifestations of a disability.  See 
38 C.F.R. § 4.14 (1970); 38 C.F.R. § 4.14 (1972).  VA 
regulations recognized then, as now, that  "[d]isability 
from injuries to the muscles, nerves, and joints of an 
extremity may overlap to a great extent...."  38 C.F.R. § 4.14 
(1970); 38 C.F.R. § 4.14 (1972).  Therefore, the assignment 
of separate evaluations for disabilities resulting from the 
same injury to the muscles and bone of the left leg would 
have not have taken place unless the disabilities were 
separate and distinct from each other or it were authorized 
by a specific legal rule.

Applicable regulations provided that disabilities from 
residuals of muscle injuries were to be evaluated on the 
basis of factors set forth in 38 C.F.R. §§ 4.55 and 4.56, 
according to what muscle groups were involved and whether it 
was shown that the impairment from the injury was slight, 
moderate, moderately severe, or severe.  38 C.F.R. § 4.54 
(1970); 38 C.F.R. § 4.54 (1972).  

These regulations stated the criteria for assigning the 
highest available rating, based on a finding of "severe," 
to an injury of the muscles as follows: 

...Severe disability of muscles.

Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.

History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function.  In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
faradic current compared with the sound 
side may be present.  Visible or measured 
atrophy may or may not be present.  
Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.

38 C.F.R. § 4.56 (1970); 38 C.F.R. § 4.56 (1972).

The veteran and his representative maintain that the RO 
should have assigned separate evaluations for injuries to 
muscles in muscle groups XIII and XIV, respectively, and that 
each evaluation should have been for a "severe" disability.  
This argument is without merit.

Applicable regulations provided that muscle injuries in the 
same anatomical segment, or affecting the movements of a 
single joint, would not be combined, but instead, the rating 
for the major group affected would be elevated from moderate 
to moderately severe, or from moderately severe to severe, 
according to the severity of the aggregate impairment of 
function of the extremity.  38 C.F.R. § 4.55(a) (1970); 
38 C.F.R. § 4.55(a) (1972).  The pertinent diagnostic codes 
reflect that the muscles of muscle group XIII (the 
"[p]osterior thigh group") and muscle group XIV (the 
"[a]nterior thigh group") both controlled the movement of 
the hip and knee, the joints implicated in this case.  See 
38 C.F.R. § 4.73, Diagnostic Codes 5313, 5314 (1970); 
38 C.F.R. § 4.73, Diagnostic Codes 5313, 5314 (1972).  
Therefore, separate evaluations under these diagnostic codes 
were not authorized by law.

The veteran and his representative maintain that the RO 
should have assigned separate evaluations for functional 
loss.  This argument is without merit.

Applicable regulations provided that evaluations of 
disabilities of the musculoskeletal system must consider 
functional loss, whether "due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology" or to "pain."  38 C.F.R. 
§ 4.40 (1970); 38 C.F.R. § 4.40 (1972).  However, this 
regulation, while requiring that functional loss be 
considered in application of the diagnostic codes of the 
rating schedule concerning musculoskeletal disabilities, did 
not authorize the assignment of a separate evaluation for 
functional loss per se, nor did any other regulation 
concerning the rating of musculoskeletal disabilities.  
Rather, functional loss was contemplated by the provisions of 
the rating schedule concerning factors to be considered in 
the evaluation of disabilities that were residual to healed 
wounds involving muscle groups and caused by gunshot or other 
trauma.  Thus, the factors supporting the assignment of the 
highest rating, severe, available under the rating schedule 
for an injury of the muscles included "severe impairment of 
function."  38 C.F.R. § 4.56 (1970); 38 C.F.R. § 4.56 
(1972).

The veteran and his representative contend that a separate 
evaluation should have been assigned for cutaneous nerve 
damage.  This argument is without merit.

Cutaneous nerve pathology in the left lower extremity was 
found during the May 1973 VA examination.  One of the 
diagnoses stated in the report of that examination was 
partial laceration of the lateral cutaneous nerve of left 
thigh with mild paresthesia.  However, regulations governing 
the rating of residuals of muscle injuries provided that such 
ratings would not be combined with peripheral nerve paralysis 
of the same part, unless affecting entirely different 
functions.  38 C.F.R. § 4.55 (g) (1970); 38 C.F.R. § 4.55 (g) 
(1972).  Here, the cutaneous nerve affected the same body 
region and functions as the muscles of muscle group XIII and 
XIV.  A separate evaluation for the cutaneous nerve 
laceration was not authorized by law.  

The veteran and his representative contend that the RO's 
failure to assign a separate evaluation for sciatic nerve 
damage, left leg, in the May 1970 rating decision as part of 
the grant of service connection for the residuals of the 
gunshot wound or in the June 1973 rating decision represented 
clear and unmistakable error.  This argument is without 
merit.  

In the August 1970 rating decision, the RO found that the May 
1970 rating decision contained CUE in failing to establish a 
separate evaluation for sciatic nerve damage, left leg, as 
part of the grant of service connection for residuals of the 
left leg gunshot wound.  Accordingly, the RO assigned a 
rating of 10 percent for sciatic nerve damage, left leg, from 
February 27, 1970 in the August 1970 rating decision, the 
same effective date as was assigned for service connection 
for the residuals of the left leg gunshot wound in the May 
1970 rating decision and, as the date immediately succeeding 
the date of the veteran's separation from service, the 
earliest effective date that was available under applicable 
law.  See 38 C.F.R. § 3.400(b)(2) (1970).  Thus, CUE in the 
May 1970 rating decision for its failure to grant a separate 
evaluation for sciatic nerve damage, left leg, was recognized 
by the August 1970 rating decision.  Such CUE did not exist 
in the June 1973 rating decision, which continued the 
separate evaluation for sciatic nerve damage, left leg, 
imposed in the August 1970 rating decision.  

The Board does not conclude on the basis of the evidence that 
was of record on the date of the May 1970 rating decision 
that it was CUE not to have granted a rating for sciatic 
nerve damage, left leg, exceeding 10 percent.  The rating 
provisions applying to sciatic nerve paralysis authorized 
evaluations of 10, 20, 40, and 60 percent for, respectively, 
mild incomplete paralysis, moderate incomplete paralysis, 
moderately severe incomplete paralysis, and severe incomplete 
paralysis, with marked muscular atrophy, of the nerve and an 
evaluation of 80 percent for complete paralysis of the nerve 
(when "the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of the knee 
weakened or (very rarely) lost").  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (1970).  Other rating provisions 
applying to sciatic nerve impairment authorized compensable 
evaluations for neuritis or neuralgia.  See 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8620, 8720 (1970).  It is 
indisputable that a compensable evaluation was warranted for 
sciatic nerve damage.  However, whether the sciatic nerve 
damage warranted a rating of 10 or 20 percent under these 
provisions is a matter upon which reasonable minds when 
contemplating that evidence could have disagreed.  

The veteran and his representative contend that a separate 
evaluation should have been assigned for the residuals of the 
compound comminuted fracture of the left femur that was part 
of the initial injury involving the muscles of muscle groups 
XIII and XIV.  The veteran and his representative also 
contend that a separate evaluation should have been assigned 
for the periarthritic traumatic arthritis of the left knee 
identified in the report of the VA examination of May 1973.  
These arguments are not persuasive.

The rating of "severe" that was assigned in this case 
acknowledged that the veteran had a severe disability of the 
muscles controlling the movement of the left hip and the left 
knee.  Such a rating, then, encompassed disability of the 
left hip and the left knee based on limitation of motion.  
Separately compensable disability of the left lower extremity 
based on factors that may not be contemplated by the assigned 
rating was not shown.  While the report of the May 1973 VA 
examination disclosed that the veteran had suffered "a 
measured one-half inch shortening of the left leg," such a 
disability was not compensable under the pertinent rating 
provision, which authorized the minimum compensable rating, 
10 percent, only if the lower extremity was shortened by 1 1/4 
to 2 inches.  See 38 C.F.R. § 4.71a, Diagnostic Code 5275 
(1970); 38 C.F.R. § 4.71a, Diagnostic Code 5275 (1972).  The 
report of the May 1973 VA examination also disclosed that the 
veteran had acquired traumatic periarthritis of the left knee 
accompanied by limitation of flexion.  However, traumatic 
arthritis was rated on the basis of limitation of motion, see 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1972), and so 
would not have been considered a disability separate and 
distinct from that embraced by the rating of a "severe" 
disability resulting from injury to muscles.  Therefore, a 
separate evaluation for shortening of the left leg or for 
arthritis resulting in limitation of motion of the knee was 
not authorized by law.

The disability resulting from the gunshot wound to the left 
thigh should have been evaluated as separate disabilities of 
the left femur or hip and of the left knee, respectively, 
rather than as an injury of the muscles of muscle groups 13 
and 14, if the result would have been a higher evaluation.  
However, rating the injury residuals in this manner would not 
have yielded an evaluation exceeding the 40 percent rating 
that was assigned for a "severe" disability of the muscles.

Under Diagnostic Code 5250, ankylosis of the hip could be 
rated at 60, 70, or 90 percent depending on whether it was 
favorable, intermediate, or unfavorable, respectively.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5250 (1970); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5250 (1972).  Ankylosis is 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992).  However, none of the medical records 
or evaluations on file at the time of the rating decisions of 
May 1970 and June 1973 indicated that the veteran's left hip 
was ankylosed.

Limitation of motion of the thigh was rated under Diagnostic 
Codes 5251-5253.  Under Diagnostic Code 5251, a single 
evaluation of 10 percent was authorized when extension of the 
thigh was limited to 5 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5251 (1970); 38 C.F.R. § 4.71a, Diagnostic 
Code 5251 (1972).  Under Diagnostic Code 5252, evaluations of 
10, 20, 30, or 40 percent were authorized if flexion of the 
thigh was limited to 45, 30, 20, or 10 degrees, respectively.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5252 (1970); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5252 (1972).  Under Diagnostic Code 
5253, a rating of 10 percent was authorized for limitation of 
rotation of the thigh represented by the inability to toe-out 
than 15 degrees or for limitation of adduction of the thigh 
represented by the inability to cross the legs and a rating 
of 20 percent for limitation of abduction of the thigh 
represented by loss of motion beyond 10 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5253 (1970); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5253 (1972).  

The medical evidence that was on file at the time that the 
May 1970 and June 1973 rating decisions were reached showed 
that when evaluated during service in December 1969, the 
veteran achieved 80 degrees of flexion, "normal" extension, 
25 degrees of internal rotation, and 30 degrees of external 
rotation with the left hip and that during the VA examination 
of April 1970, he achieved 80 degrees of flexion of the thigh 
and "normal" posterior extension of the thigh.  Additional 
evidence on file at the time that the June 1973 rating 
decision was reached, the report of the May 1973 VA 
examination, showed that the veteran achieved during that 
examination full flexion and extension of the left hip but 
had "sharply restricted" rotation of that hip, particularly 
external rotation, when it was flexed.  

This medical evidence supported the assignment of a rating of 
20 percent under Diagnostic Code 5253 for limitation of 
motion of the thigh, specifically, "sharply restricted" 
external rotation of the hip.  Such a rating could have been 
assigned only on the basis of evidence that was on file at 
the time of the June 1973, but not the May 1970, rating 
decision.

Impairment of the hip other than that manifested by 
limitation of motion of the thigh was ratable under 
Diagnostic Codes 5254 and 5255.  Under Diagnostic Code 5254, 
a single, 80 percent evaluation was authorized for a "flail 
joint" disability of the hip.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5254 (1970); 38 C.F.R. § 4.71a, Diagnostic 
Code 5254 (1972).  Under Diagnostic Code 5255, impairment of 
the femur could be assigned ratings ranging from 10 to 80 
percent.  Ratings authorized for malunion of the femur were 
10 percent for a slight resulting hip or knee disability, 20 
percent for a moderate resulting hip or knee disability, and 
30 percent for a marked resulting knee or hip disability.  A 
single rating, 60 percent, was authorized for fracture of the 
surgical neck of the femur, with false joint.  Ratings 
authorized for fracture of the shaft or anatomical neck of 
the femur were 60 percent for resulting nonunion, without 
loose motion, and with weight-bearing preserved with aid of a 
brace and 80 percent for resulting nonunion, with loose 
motion (spiral or oblique fracture).  

"Flail joint," referred to in Diagnostic Code 5254, means a 
joint exhibiting abnormal or paradoxical mobility.  See 
Dorland's Illustrated Medical Dictionary, 637 (28th ed. 
1994).  "False joint," referred to in Diagnostic Code 5255, 
means pseudoarthrosis.  Id. at 870.  "Pseudoarthrosis" 
means a pathologic entity characterized by deossification of 
a weight-bearing long bone, followed by bending and 
pathologic fracture, with inability to form normal callus 
leading to the "false joint" that gives the condition its 
name.  Id. at 1375.

The medical evidence, the report of the May 1973 VA 
examination, that was on file at the time that the June 1973, 
but not the May 1970, rating decision was reached did not 
contain findings that addressed the criteria set forth in 
Diagnostic Codes 5254 and 5255.  The medical evidence that 
was on file at the time that the May 1970 and June 1973 
rating decisions were reached, the service medical records 
and the report of the April 1970 VA examination, did not 
indicate that the fracture of the left femur had resulted in 
flail joint or false joint, conditions that would have 
required the assignment of ratings of 80 or 60 percent, 
respectively.  

However, this medical documentation did show that the 
fracture of the femur that the veteran had sustained was one 
comparable to the fracture of the shaft or anatomical neck of 
the femur that was contemplated by Diagnostic Code 5255.  The 
service medical records indicated that the fracture, Y-
shaped, was one of the subtrochanteric area with splintering 
of the lesser trochanter amounting to a fracture of the 
greater trochanter and a fracture through the neck of the 
femur.  The report of x-rays that were taken for the April 
1970 VA examination indicated that the fracture had healed in 
a position of "essentially complete posterior displacement" 
of the hip joint, although the alignment of the femur proper 
was "near anatomical."

In addition, there was evidence, service medical records, on 
file on the date of the May 1970 and June 1973 rating 
decisions that from the time of his injury, the veteran had 
some limitation of motion of the hip and some difficulty 
bearing his weight.  The report of the May 1973 VA 
examination, of record on the date of the June 1973 rating 
decision, noted that the veteran exhibited severely 
restricted ability to rotate the hip.  

The medical evidence concerning the nature of the fracture, 
the resulting displacement of the hip joint, and resulting 
functional disability justified the assignment of a rating, 
even at the time that the May 1970 rating decision was 
reached, of 30 percent under Diagnostic Code 5255 for 
fracture of the shaft or anatomical neck of the femur with 
malunion resulting in marked knee or hip disability.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5255 (1970); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (1972).  Because none of the 
medical evidence showed that there was nonunion of the bone 
after the fracture, an evaluation exceeding 30 percent was 
not authorized under this diagnostic code.

Thus, the medical evidence that was on file at the time of 
the May 1970 rating decision supported the assignment of a 
rating of 30 percent under Diagnostic Code 5255 for fracture 
of the femur resulting in marked knee or hip disability.  
However, by the terms of the rating provision, a separate 
evaluation for a knee disability resulting from the fracture 
of the femur could not have been assigned.  See id.  

Likewise, the medical evidence that was on file at the time 
of the June 1973 rating decision supported the assignment of 
a rating of 20 percent under Diagnostic Code 5253 for 
"sharply restricted" limitation of rotation of the hip.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5253 (1972).  However, 
no compensable separate evaluation for disability of the left 
knee could have been assigned.  Impairment of the knee was 
ratable on the basis of ankylosis under Diagnostic Code 5256, 
for recurrent subluxation or lateral instability under 
Diagnostic Code 5257, for dislocation of the semilunar 
cartilage under Diagnostic Code 5258, for symptomatic removal 
of the semilunar cartilage under Diagnostic Code 5259, for 
limitation of flexion under Diagnostic Code 5260 and for 
limitation of extension under Diagnostic code 5261.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 
5260, and 5261 (1972).  There was no showing in the medical 
documentation on file at the time of the rating decision of 
June 1973 that the veteran's left knee was ankylosed, that 
there was disability of the left knee  resulting from defect 
or removal of the knee cartilage, or that there was there was 
disability of the left knee consisting of subluxation or 
instability.  Nor did the medical evidence that was on file 
at the time of the June 1973 rating decision describe 
compensable limitation of flexion or extension of the left 
knee.  Accordingly, a compensable separate evaluation for 
disability of the left knee could not have been assigned on 
the basis of the medical evidence that had been introduced 
into the record by the date of the June 1973 rating decision.  

Accordingly, the Board finds that neither the May 1970 nor 
the June 1973 rating decisions contained CUE which has not 
already been recognized.  The rating decisions did not 
contain an error in the interpretation of evidence or law 
amounting to CUE vitiating either decision.  The disability 
resulting from the gunshot injury of the left femur and 
muscle groups XIII and XIV was not erroneously evaluated 
under Diagnostic Code 5313 and other regulations applying to 
injuries of the muscles.  Were the gunshot injury of the left 
femur and muscle groups XIII and XIV rated as disabilities of 
the left femur or hip and the left knee rather than as muscle 
injuries, as was permitted by law, the resulting evaluations 
would have amounted to less than the 40 percent actually 
assigned under Diagnostic Code 5313.  Therefore, the appeal 
will be denied.


ORDER

The claim of entitlement to an effective date earlier than 
September 2, 1997 for a rating of 20 percent for sciatic 
nerve damage, left leg, is denied.

The claim that a May 1970 rating decision granting service 
connection for a gunshot wound of the left thigh with a 
compound comminuted fracture of the femur with posterior 
displacement and limited motion and with damage to muscle 
groups XIII and XIV contained clear and unmistakable error 
(CUE) because it assigned a single evaluation of 40 percent 
for these residuals rather than granting a separate 
evaluation for damage to muscle group XIII, damage to muscle 
group XIV, fracture of the femur, functional loss, and 
cutaneous nerve damage is denied.

The claim that a June 1973 rating decision expanding the 
service-connected disability characterized as gunshot wound 
of the left thigh with a compound comminuted fracture of the 
femur with posterior displacement and limited motion and with 
damage to muscle groups XIII and XIV by including 
periarthritic traumatic arthritis of the left knee in the 
description of the disability contained clear and 
unmistakable error (CUE) because it continued the single 
evaluation of 40 percent rather than grant a separate, 
compensable evaluation for the left knee disability, damage 
to muscle group XIII, damage to muscle group XIV, fracture of 
the femur, functional loss, and cutaneous nerve damage is 
denied.


REMAND

The claims challenging the propriety of the initial 
evaluations of an incisional scar of the left lateral thigh 
and a scar of the medial aspect of the left thigh, 
respectively, are remanded because additional action must be 
taken on them under the VCAA.  

As the claims were filed after the VCAA was enacted, they are 
subject to the terms of this statute and its implementing 
regulations.  Pelegrini, 17 Vet. App. at 417-19.

The RO assigned noncompensable evaluations for the two scars 
on the basis of a finding stated in the report of the 
November 1996 VA examination of the joints that neither scar 
was tender.  The RO cited Diagnostic Code 7804 and 7805 of 
section 4.118 of the rating schedule.  These diagnostic codes 
concern, respectively, scars that are superficial, tender, 
and painful on objective demonstration and limitation of 
function from scars.  See 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2001).  However, the RO did not consider the revised 
criteria for evaluating skin disabilities, including scars.  
Section 4.118 of the rating schedule has been revised from an 
effective date of August 30, 2002.  See 67 Fed. Reg. 49,590-
595 (2002).  The revisions include several new provisions for 
the rating of scars.  Revised rating criteria cannot be used 
to determine what rating is warranted for a disability prior 
to their effective date.  See 38 U.S.C.A. § 5110(g) (West 
2002); Green v. Brown, 10 Vet. App. 111, 116-19 (1997).  
However, VA adjudicators must consider whether revised or 
former rating criteria are more favorable to a claim and 
apply the more favorable criteria to the extent permitted by 
law.  See VAOPGCPREC 3-2000.

In this case, the evaluation of the veteran's scars of the 
left thigh must take into account all evidence of their 
nature and severity since February 27, 1970, as the 
evaluations were assigned with a grant of service connection 
from that effective date.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  Accordingly, the evaluations might be 
composed of separate ratings denoting differences in the 
level of disability over the ensuing period of time.  Id.  
Thus, if advantageous to the veteran, the revised criteria 
for rating skin disabilities could be applied to the scars of 
the left thigh as exhibited from or after their effective 
date.

To ensure that medical findings are made addressing all 
pertinent rating criteria, a VA examination should be 
performed to assess the characteristics and severity of the 
scars in concern.  The current record does not contain all of 
the medical findings needed to rate the scars under all 
relevant rating provisions.  No VA examination of the skin, 
one focusing on scars, has been performed in this case.  
Under the VCAA, VA has a duty to secure a medical examination 
or opinion if one is necessary to decide a claim for 
benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  Therefore, the claims are remanded so that 
the needed examination may be obtained.

The VA examination to be obtained on remand should be 
performed only after the RO has made all appropriate efforts 
to associate with the claims file all outstanding VA medical 
records, and any other medical records identified by the 
veteran on remand, that are pertinent to the claim.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Review of the file shows that the RO did not give the veteran 
notice concerning his claims for greater evaluations of his 
scars of the left thigh that satisfies the requirements of 
the VCAA regarding the notice that VA must give to claimants 
of VA benefits.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio, 16 Vet. App. at 186-87.  That notice 
should be supplied on remand of the claims.

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that all development required 
by the VCAA and its implementing 
regulations, in addition to that 
requested below, and appearing to be 
necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

2.  Provide the veteran with notice 
concerning the kind of evidence, and any 
information, that VA has determined is 
necessary to substantiate the claim of 
entitlement to an initial evaluation in 
excess of noncompensable for an 
incisional scar of the left lateral thigh 
and a scar of the medial aspect of the 
left thigh under rating provisions that 
may prove relevant to the claims, 
including the revised rating provisions 
concerning scars that are effective from 
August 30, 2002.

The notice must indicate which evidence 
the veteran is finally responsible for 
obtaining and which evidence VA will 
attempt to obtain on his behalf and must 
meet the other requirements for such 
notices set forth in 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2002).  Quartuccio.  The notice must ask 
the veteran to submit all evidence in his 
possession that is pertinent to his 
claims.  

Send a copy of the notice to the 
veteran's representative.  Allow the 
veteran and his representative 
appropriate time in which to respond.

3.  Make efforts to obtain all records 
identified by the veteran in response to 
the notice requested in Paragraph 2 or 
otherwise that are pertinent to either 
claim.

Document in the claims file the actions 
taken to secure this evidence and provide 
appropriate notice to the veteran and his 
representative regarding records 
identified by him that could not be 
obtained.  

4.  Then, schedule the veteran for a VA 
scars examination to assess the 
characteristics and severity of the 
veteran's two service-connected scars of 
the left thigh.  The claims file must be 
made available to the examiner for review 
of pertinent documents therein and the 
examiner is requested to confirm that it 
was reviewed.  All tests and studies 
thought necessary by the examiner should 
be performed.  

Before examination is performed, the RO 
must assemble a list of characteristics 
cited in rating provisions applying to 
scars, including the recently revised 
rating provisions, that are relevant to 
the kind of scars in concern.  Then, the 
RO must ask the examiner to address in 
the examination report whether, and to 
what extent, either of the veteran's 
scars of the left thigh exhibits any of 
the listed characteristics.  

A full rationale for all opinions and 
conclusions must be provided in the 
examination report.

5.  Then, readjudicate the claims.  
Consider the appropriateness of a 
"staged" rating in each case as well as 
use in such a rating of the revised 
rating criteria to the extent permitted 
by law.  If a benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  
Include in the supplemental statement of 
the case citation to, and a discussion 
of, all statutory and regulatory 
provisions concerning the grounds of 
entitlement considered.  Allow the 
veteran and his representative 
appropriate time in which to respond. 

Then, if appellate review is required, the case should be 
returned to the Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



